Citation Nr: 0600350	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  04-37 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New Orleans, Louisiana


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
an August 1968 RO decision that denied service connection for 
bilateral hip disabilities.   
 
2.  Entitlement to an initial rating higher than 50 percent 
for a left hip disability.  


REPRESENTATION

Appellant represented by:	E. Fitzgerald, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from January 1968 to July 
1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 RO rating decision 
which denied a claim that there was CUE in an August 1968 RO 
decision that denied service connection for bilateral hip 
disabilities.  In December 2004, the Board remanded this 
appeal to schedule the veteran for a Board videoconference 
hearing.  In May 2005, the veteran testified at a Board 
videoconference hearing.  

A July 2003 RO decision granted service connection and a 50 
percent rating for a left hip disability, effective November 
25, 2002.  The issue of entitlement to an initial rating 
higher than 50 percent for a left hip disability is the 
subject of the remand at the end of the decision.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been developed and the veteran has received the 
required notice.  

2.  The veteran currently has bilateral hip disabilities 
(aseptic necrosis of the right hip with degenerative joint 
disease, status post total hip replacement, and aseptic 
necrosis of the left hip, status post total hip replacement) 
as a result of his active service.  

3.  Based on the evidence of record and the law as then in 
effect, the August 1968 RO decision was not undebatably 
erroneous in denying service connection for bilateral hip 
disabilities.  


CONCLUSION OF LAW

There was no CUE in the August 1968 RO decision that denied 
service connection for bilateral hip disabilities.  38 
U.S.C.A. § 5109 (West 2002); 38 C.F.R. § 3.105 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Final RO decisions are accepted as correct in the absence of 
CUE.  Where CUE is found in a prior RO decision, such 
decision will be reversed or revised and, for the purposes of 
authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal or revision of the 
prior decision on the grounds of CUE has the same effect as 
if the decision had been made on the date of the prior 
decision. 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law that, when called to the attention 
of later reviewers, compels the conclusion, with which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, it 
must be shown that the correct facts, as they were known at 
the time, were not before the adjudicator (disagreement as to 
how the facts should have been weighed will not suffice) or 
the law in effect at the time was incorrectly applied; the 
error must be undebatable and of a sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and the determination of CUE must be based 
on the record and law that existed at the time of the prior 
adjudication.  See Pierce v. Principi, 240 F.3d 1348 
(Fed.Cir. 2001); Baldwin v. West, 15 Vet.App. 302 (2001) and 
13 Vet.App. 1 (1999); Bustos v. West, 179 F.3d 1378 (Fed.Cir. 
1999); Link v. West, 12 Vet.App. 39 (1998); Caffrey v. Brown, 
6 Vet.App. 377 (1994); Damrel v. Brown, 6 Vet.App. 242 
(1994); Fugo v. Brown, 6 Vet.App. 40 (1993); Russell v. 
Principi, 3 Vet.App. 310 (1992).  

A valid claim of CUE requires more than a disagreement as to 
how the facts were weighed or evaluated.  See Crippen v. 
Brown, 9 Vet. App. 412 (1996).  Mere disagreement with how 
the RO evaluated the facts is inadequate to raise the claim 
of clear and unmistakable error.  See Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).

In Cook v. Principi, 318 F.3d 1334 (2002), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
held that a breach of a duty to assist does not constitute 
CUE and that "grave procedural error" does not render a 
decision of VA non-final.  (That decision overruled Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999), which had held to the 
extent that decision held that "grave procedural error" 
rendered a VA decision non-final.)  Citing Caffrey v. Brown, 
6 Vet. App. 377, 383 (1994), the Federal Circuit also noted 
that a CUE claim attacks a prior judgment based on an 
incorrect application of law or fact; however, an incomplete 
record, factually correct in all other respects, is not CUE.  

At the time of the August 1968 RO decision that denied 
service connection for bilateral hip disabilities, the law 
provided:

Service connection may be granted for a 
disability due to a disease or injury 
which was incurred in or aggravated by 
active service.  38 U.S.C § 310 (West 
1964); 38 C.F.R. § 3.303 (1968).  Service 
connection for certain chronic diseases, 
including arthritis, will be presumed if 
they are manifest to a compensable degree 
within the first year following active 
service.  38 U.S.C. § 310 (West 1964); 38 
C.F.R. §§ 3.307, 3.309 (1968).  

A veteran is considered to have been in 
sound condition when examined, accepted, 
and enrolled for service, except as to 
defects, infirmities, or disorders noted 
at the time of the examination, 
acceptance, and enrollment, or where 
clear and unmistakable evidence 
demonstrates that the injury or disease 
existed before acceptance and enrollment 
and was not aggravated by such.  38 
U.S.C. §§ 311 (West 1964); 38 C.F.R. § 
3.304 (1968).

A preexisting injury or disease will be 
considered to have been aggravated by 
service where there is an increase in 
disability during such service, unless 
there is a specific finding that the 
increase in disability is due to the 
natural progress of the disease.  38 
U.S.C. § 353 (West 1964); 38 C.F.R. § 
3.306 (1968).  Aggravation may not be 
conceded where the disability underwent 
no increase in severity during service on 
the basis of all the evidence of record 
pertaining to the manifestations of the 
disability prior to, during, and 
subsequent to service.  38 U.S.C. § 353 
(West 1964); 38 C.F.R. § 3.306 (1968).

As noted above, the veteran served on active duty from 
January 1968 to July 1968.  

Pre-service private treatment records indicate that he was 
involved in a motorcycle accident in April 1967 and suffered 
injuries, including to the left leg.  A November 1967 
statement from G. W. Wright, Jr., M.D., noted that the 
veteran was first seen in April 1967 following a motorcycle 
accident.  Dr. Wright stated that the veteran was seen in a 
hospital emergency room and was noted have an abrasion of the 
right eyelid, contusion of the nose, and a contusion of the 
left thigh.  It was reported that X-rays were negative for 
bony pathology.  Dr. Wright indicated that the veteran 
complained of a headache as well as pain in the neck, lower 
back, left thigh, and left knee.  Dr. Wright reported that 
the veteran was seen again the following day at which time he 
complained of severe pain in his left thigh and knee and was 
admitted to a hospital where he stayed for five days.  It was 
noted that the veteran was followed in his office until June 
1967, at which time, it was thought that he had recovered 
from his injury.  Dr. Wright stated that he felt that the 
veteran incurred multiple contusions, mild cervical strain 
and lumbosacral strain, a moderately severe contusion of the 
left thigh, and a sprain of the left knee.  Dr. Wright noted 
that when the veteran was last seen in June 1967, he had very 
minimal residuals from the above injuries and that he should 
have no permanent disability in that regard.  

A January statement from F. X. Cline, Jr., M.D., reported 
that the veteran had been involved in a motorcycle accident 
in April 1967 and that he had been hospitalized for seven 
days.  Dr. Cline reported that the veteran was referred to 
him due to continued complaints of pain in the left leg 
particularly in exercises at school.  It was noted that the 
veteran did not receive fractures in the accident, but that 
he did suffer bruises and scratches over the left lower 
thigh.  Dr. Cline noted that the veteran's right leg was one-
half inch longer than the left and that the right thigh was 
one-half inch larger in circumference than the left 
indicating that there was some degree of atrophy.  It was 
reported that an X-ray of the left thigh revealed no evidence 
of fracture or bone injury and that there was no 
calcification in the tissues.  The impression was deep 
contusion of the left quadriceps muscle and thigh with 
subsequent atrophy.  It was noted that the veteran returned 
in December 1967 and that he still had atrophy of the left 
thigh, but that he stated the leg was much better 
symptomatically.  Dr. Cline reported that the veteran 
returned in January 1968 and that he stated that he was doing 
well.  Dr. Cline noted that the veteran had plans to join the 
Army and that he was asymptomatic and, for that reason, was 
being discharged with no permanent disability or impairment.  

The veteran's service medical records show that he was 
treated for bilateral hip problems.  On a medical history 
form at the time of the January 1968 enlistment examination, 
the reviewing examiner noted that the veteran injured his 
left leg on a motorcycle with no residual.  The objective 
January 1968 enlistment examination included a notation that 
the veteran's lower extremities were normal.  A February 1968 
treatment entry noted that he complained of pain in his left 
leg that was injured approximately ten months earlier.  
Another February 1968 entry reported that the veteran 
complained of soreness in his legs.  It was noted that the 
veteran's history was reviewed and that he had injured his 
left thigh and left knee in a motorcycle accident in April 
1967.  The examiner indicated that an orthopedic consult had 
shown no fracture, but that there was atrophy of the left 
quadriceps muscle.  It was also reported that on a subsequent 
examination in January 1968, the veteran was noted to be 
asymptomatic.  The examiner stated that the physical 
examination showed negative findings.  

An April 1968 entry noted that the veteran had a history of 
an injury to the left leg the previous year and that he had 
negative orthopedic examinations in January and February of 
this year.  It was reported that the veteran would be sent 
for physical therapy for exercise of the quadriceps muscles 
of the left leg.  An April 1968 consultation report noted 
that the veteran reported that he had always had a limp since 
childhood ant that it had progressively worsened after a 
motorcycle accident in April 1967.  It was noted that he 
entered the Army in January 1968 and that he had difficulty 
because of pain in the left thigh after prolonged exercises.  
The veteran reported that he presently had almost persistent 
pain in the left hip and thigh with difficulty walking.  It 
was noted that X-rays of both hips showed bilateral aseptic 
necrosis with the left greater than the right of long 
standing duration.  The diagnosis was bilateral aseptic 
necrosis, left and right leg, of long standing duration.  

A May 1968 congressional injury physical noted that the 
veteran had pain in his left leg and hip since he was nine 
years old and that such had not given him particular trouble 
until 1967 when he was involved in an "automobile" 
accident.  It was noted that the veteran entered the Army in 
January 1968 and that he had progressive difficulty with pain 
in the left leg through basic training.  The veteran reported 
that, presently, he had persistent pain in his left leg.  The 
diagnosis was aseptic necrosis, both hips, left much greater 
than right.  The examiner reported that the veteran was unfit 
for active duty and that medical board action had been 
instituted.  A June 1968 hospital narrative summary related a 
similar history.  The diagnoses were bilateral aseptic 
necrosis of both hips, existed prior to service, and 
arthritis, both hips, secondary to bilateral aseptic necrosis 
of both hips.  The examiner noted that the condition existed 
prior to service.  The June 1968 medical board report 
indicated the same diagnoses.  It was opined that the date of 
origin of such disorders was April 1967, and that they were 
not caused by an incident of service, that they existed prior 
to entry on active duty, and that they were not aggravated by 
service.  

In August 1968, the veteran filed a claim for service 
connection for a left hip or leg disability.  

In August 1968, the RO denied service connection for 
bilateral hip disabilities.  The RO noted that it was 
determined by the service that the veteran was unfit for duty 
by reason of a physical disability that was incurred prior to 
his induction and that such disability was not aggravated by 
reason of his service in the military.  The veteran did not 
appeal.  

In February 1975, the RO received the veteran's application 
to reopen his claim for service connection for bilateral hip 
disabilities.  The claim was abandoned.  

In November 2002, the RO received the veteran's application 
to reopen his claim for service connection for bilateral hip 
disabilities.  

Private treatment records dated from June 1989 to December 
2002 show treatment for disorders, including bilateral hip 
disabilities.  

A December 2002 statement from R. L. Gavioli, M.D., noted 
that the veteran had been under his care for hip problems 
since April 2001.  Dr. Gavioli stated that the veteran had 
been treated by some of his associates or former associates 
at the Orthopaedic Clinic since 1967.  It was noted that the 
veteran was treated in 1967 for an injury in a motorcycle 
accident which really had nothing to do with his hip 
problems.  Dr. Gavioli stated that the veteran had some 
bruising into his thigh and a quadriceps contusion that 
resolved without accident.  Dr. Gavioli reported that the 
veteran joined the armed services in 1968 and that he started 
having some difficulties with pain in his hips, particularly 
the left one, without a specific injury.  Dr. Gavioli stated 
that he understood that the veteran was discharged from the 
military because of his hip problems.  It was noted that the 
veteran first presented at the Orthopaedic Clinic with 
complaints of pain in his left hip and leg in 1974 and that 
it was felt that he had coxa plana and aseptic necrosis in 
the left hip and that he would need a total hip replacement 
which was performed in 1974.  It was noted that the hip 
replacement failed and that it needed revision in 1986.  Dr. 
Gavioli stated that the veteran's right hip deteriorated and 
that he underwent a right total hip replacement in 1993.  Dr. 
Gavioli indicated that the veteran continued to receive 
treatment including a right total hip revision in May 2001 
and a left total hip revision in August 2001.  

A December 2002 statement from S. Unkel, M.D., noted that the 
veteran had severe degenerative joint disease in both hips.  

A May 2003 VA orthopedic examination report related diagnoses 
including aseptic necrosis of the right and left hip, 
discovered during active military service in 1968; 
degenerative joint disease of the right and left hip, noted 
and documented back in 1968; status post total hip 
replacement on the right times two secondary to aseptic 
necrosis and degenerative joint disease; and status post 
total hip replacement on the left times three secondary to 
aseptic necrosis and degenerative joint disease.  The 
examiner commented that it was his opinion that the veteran's 
current degenerative joint disease, bilateral hips, resulted 
from his aseptic necrosis.  The examiner stated that it was 
difficult to determine whether the veteran's aseptic necrosis 
was permanently worsened during service or whether the 
veteran underwent an acute exacerbation in the service.  The 
examiner reviewed the veteran's service medical records and 
pre-service records in detail.  The examiner stated that it 
was his opinion that it was at least as likely as not that 
the veteran underwent an acute exacerbation of aseptic 
necrosis in the service, as it appeared that he likely had a 
lifelong problem given the fact that he did give a history 
that he walked with a limp since childhood beginning around 
age nine which had become worse with the motorcycle accident 
in April 1967.  The examiner remarked that there was no 
evidence to indicate that the veteran's tour of duty 
permanently worsened his aseptic necrosis, however, it was 
finally evaluated and diagnosed at that time.  The examiner 
noted that the veteran subsequently continued to have 
bilateral hip pain and subsequently required surgical 
interventions of both the right and left hip that were due to 
the fact that he had long-standing aseptic necrosis and 
degenerative joint disease of both the right and left hips.  

In July 2003, the RO reopened and granted service connection 
for a left hip disability.  A 50 percent rating was assigned, 
effective November 25, 2002.  The RO reopened and denied 
service connection for a right hip disability.  

A September 2003 statement form Dr. Gavioli noted that the 
veteran had been under his care for several years regarding 
problems with his hips.  Dr. Gavioli stated that the veteran 
apparently had an injury to his hips while in the military 
service in 1968 that lead up to him having aseptic necrosis 
of his hips.  

In March 2004, the RO reopened and granted service connection 
for a right hip disability.  A 50 percent rating was 
assigned, effective November 25, 2002.  

Subsequent VA treatment records, including examination 
reports, show treatment for disorders, including bilateral 
hip disabilities.  

The file shows that service connection for bilateral hip 
disabilities, as noted above, was denied in an August 1968 RO 
decision.  The veteran did not appeal that decision and it is 
considered final unless it was based on CUE.  38 U.S.C.A. 
§ 7105.  

The veteran argues, essentially, that such decision should 
not be considered final on the basis of CUE.  The veteran 
specifically argues that the service connection for bilateral 
hip disabilities should have been granted at the time of the 
August 1968 RO decision based on aggravation and that, 
therefore, CUE was committed.  The veteran also alleges that 
he should have been afforded a VA examination at that time 
and that such examination would have resulted in the granting 
of his claim.  

The veteran essentially disagrees with how the RO weighed and 
evaluated the evidence in August 1968, and such does not 
support a CUE finding.  A valid claim of CUE requires more 
than a disagreement as to how the facts were weighed and 
evaluated.  See Crippen, supra.  

A review of the August 1968 RO decision shows that the RO 
denied service connection for bilateral hip disabilities on 
the basis that such disorders existed prior to service and 
were not aggravated by service.  See 38 C.F.R. §§ 3.303, 
3.306 (1968).  At the time of the August 1968 RO decision the 
veteran's service medical records specifically indicated that 
his bilateral aseptic necrosis of both hips and arthritis, 
both hips, secondary to aseptic necrosis of both hips, 
existed prior to service and were not aggravated by service.  
The Board observes that the evidence then of record clearly 
offered some support for this point of view.  Such facts 
could reasonably lead the RO, at that time, to find that the 
veteran's bilateral hip problems were not aggravated in 
service.  

Additionally, the veteran alleges that he should have been 
afforded a VA examination prior to the August 1968 RO 
decision.  However, the service medical records included a 
June 1968 medical board report and a June 1968 hospital 
narrative summary that were dated just approximately two 
months prior to the August 1968 RO decision.  Further, the 
Board notes that failure to provide an examination does not 
constitute CUE.  See Cook, supra.  

The Board finds that the RO correctly applied the governing 
legal authority in effect at the time of the August 1968 RO 
decision.  Considering the evidence available at the time of 
such decision, and the law then in effect, there is nothing 
to compel a conclusion, to which reasonable minds could not 
differ, that service connection for bilateral hip 
disabilities was warranted at that time.  There is no 
undebatable error of fact or law that would have manifestly 
changed the outcome.  The Board can not, by law, review an 
older unappealed decision based on evidence that did not 
exist at the time of the older decision.  

Therefore, the Board finds no CUE in the August 1968 RO 
decision.  38 C.F.R. § 3.3105 (a).  

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

These duties do not apply to CUE cases.  See Livesay v. 
Principi, 15 Vet.App. 165, 179 (2001).  In any event, in this 
case, the RO sent correspondence in February 2003, a rating 
decision in December 2003, and a statement of the case in 
September 2004.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  Thus, VA has satisfied its duty to notify the 
appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.  

ORDER

The claim of CUE in an August 1968 RO decision that denied 
service connection for bilateral hip disabilities, is denied.  



REMAND

The Board notes that a July 2003 RO decision, in pertinent 
part, granted service connection and a 50 percent rating for 
a left hip disability.  

In July 2003, the RO received a statement from the veteran 
that expressed his disagreement with all the determinations 
in the July 2003 RO decision, including the rating granted 
for his service-connected left hip disability.  The Board 
notes that the RO has not issued a statement of the case as 
to the issue of entitlement to an initial rating higher than 
50 percent for a left hip disability.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where a notice of disagreement has been 
filed with regard to an issue, and a statement of the case 
has not been issued, the appropriate Board action is to 
remand the issue to the RO for issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus this 
claim is being remanded for issuance of a statement of the 
case and to give the veteran the opportunity to complete an 
appeal.  38 U.S.C.A. § 7105 (West 2005); 38 C.F.R. § 19.26 
(2005); See Manlincon v. West, 12 Vet.App. 238 (1999).  

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following:  

Issue a statement of the case to the 
veteran and his representative on the 
issue of entitlement to an initial rating 
higher than 50 percent for a left hip 
disability.  If, an only if, the veteran 
completes an appeal of this issue, the RO 
should return the case to the Board for 
appellate review of the issue.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


